The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
 
Claims 30-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.

Receipt is acknowledged of translations of the certified copies of the foreign priority applications. Such translations reinforce the examiner’s previously noted contention that the scope of the claimed subject matter of the instant application is not fully disclosed in these applications, and therefore they do not overcome any rejection(s) set forth in this Office action which utilize(s) an intervening reference, i.e., a reference having an effective filing date between that of the foreign priority applications (11/14/17) and that of the parent PCT application (9/07/18). Specifically, the foreign priority applications do not disclose at least the claimed lateral device.

The disclosure is objected to because of the following informalities:
In par. [0033] (as amended in the 4/09/21 response), lines 2-3, the recitation “details … are illustrated in an exploded view of the drive unit 110 along the axis S1 in Fig. 4” is not understood, as the details of the drive unit are shown in Fig. 4 as extending along an unlabeled vertical axis, not the horizontal axis S1. 
In par. [0052] (as amended in the 4/09/21 response), line 3, “yes” should be --no-- and line 6, “no” should be --yes--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from claim 9, which has been cancelled.
Claim 21 recites “further comprising a shift detection device” along with additional limitations thereof. However, claim 1, from which this claim ultimately depends, already recites a shift detection device including most of the same limitations of claim 21.
This also applies to claim 28 with respect to claim 24.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al (US 10,683,171, previously cited) in view of Hara et al (US 4,941,794) and JP 5413413 (cited by applicant, and hereinafter referred to as JP ‘413).
The examiner notes that while Jarvis has a filing date (1/05/18) which intervenes between applicant’s earliest claimed priority date and the filing date of the PCT application, Jarvis also claims priority to provisional application 62/442891, filed on 1/05/17, in which Fig. 10 and par. [0021] are substantially equivalent to Fig. 7A and the paragraph spanning cols. 27 and 28 of the patent. Thus, even if applicant does 
Jarvis shows an automated guided vehicle (AGV) 114, 702 designed for storing or retrieving inventory items 398, 602, said AGV comprising:
a drive unit 712 configured to drive the AGV to travel in between two warehouse shelves 394, 722;
a multi-level frame 706 comprising one or more plates 714 for holding one or more inventory items and a lifting device 708;
a material handling device 716, said material handling device comprising:
a tray 396 for holding an inventory item;
a lateral device 718 configured to move the tray to either side of the AGV to reach either of the two warehouse shelves (col. 27:64 to col. 28:34); and
a retractable device 718* (see further explanation below) configured to extend and retract along a transverse direction perpendicular to the lateral direction;
wherein the lifting device is configured to lift the material handling device and wherein the AGV is configured to move between the two warehouse shelves and to store or retrieve the one or more inventory items from either shelf using the material handling device (see col. 27:48 to col. 28:65);
wherein the lateral device of the material handling device comprises a rotation assembly (col. 28:3-16, col. 30:1-10) comprising a rotation driving device (not explicitly identified but considered inherent, i.e., an actuator such as a motor) configured to drive the lateral device in a rotational movement.

However, Jarvis does not show the rotation assembly to further comprise a positioning device that comprises one or more angle sensors and is configured to control a rotation angle of the lateral device, although one of ordinary skill in the art would clearly recognize that some means of controlling the rotation angle would be necessary for proper operation.
Hara discloses loading/unloading equipment including a turntable 60 having a positioning device which includes stoppers 73, 74 with limit switches S7 to detect where to stop a rotation of the turntable. As such, they are considered to be angle sensors configured to control a rotation angle of the turntable (lateral device). See col. 6:34-46, col. 9:21-24, and col. 11:1-4.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Jarvis by providing the rotation assembly 
Jarvis also does not show a shift detection device configured to detect a position shift of the inventory item compared to a position obtained from instruction received by the AGV, and based on the position shift, the position of the AGV or the position of the material handling device is adjusted, where the position obtained from the instruction received by the AGV comprises at least one of a location, a depth, a height and an orientation of the inventory item. However, Jarvis does disclose the AGV to include an optical scanner, such as a barcode reader, to determine the location of an item on a shelf to enable the lift device to move to the appropriate shelf location (col. 14:7-26). Additionally, the AGV receives instructions regarding which items to pick, wherein such instructions include information from a data store 120 including at least item data 130 which includes position data of the item, such as the location of the item on a shelf and other attributes of the item. See col. 6:59 to col. 7:7, col. 7:55-65, and col. 10:45-63.
JP ‘313 shows an automatic warehouse wherein a stacker crane 12 (AGV) includes a shift detection device (claim 1: detection control unit) configured to detect a position shift of an inventory item 60 compared (claim 1: comparison unit) to a position 
Thus, it also would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Jarvis by configuring the optical scanner thereof as a shift detection device configured to detect a position shift of the inventory item compared to the position obtained from the instruction received by the AGV, and based on the position shift, cause the position of the AGV or the position of the material handling device to be adjusted, as taught by JP ‘313, so that the material handling device could more effectively handle misaligned inventory items.
Re claim 2, the multi-level frame of Jarvis is installed on the drive unit and comprises supporting columns to accommodate the lifting device, as shown in at least Fig. 7A.
Re claim 3, the lifting device moves along the columns and can stop at any desired level of the frame (col.28:28-50).
Re claim 4, the lifting device can lift the material handling device along a vertical shaft to store or retrieve an inventory item at or from a warehouse shelf (col. 28:28-50).
Re claim 5, the height would inherently be determined, at least to some extent, based on the position of the inventory item (i.e., dependent on which shelf it was located; also note col. 10:45-63).

Re claim 8, the retractable device can retract or extend between at least first and second positions.
Re claim 11, the material handling device can extend to a second position after turning 90 degrees to reach inside a shelf.
Re claim 23, the drive unit comprises a motor and drive wheels (col. 26:49-51).

Claims 12-22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Hara et al and JP ‘313, as applied to claim 1 above, and further in view of Payson et al (US 10,613,533, previously cited).
Note: Payson is an intervening reference, as described in par. 4 above.
Re claim 12, Jarvis discloses the AGV to include controllers which are in two-way communication with a server 106 and processors (inherent) to interpret instructions from the server and control the AGV. See at least Fig. 1 and col. 6:58 to col. 7:7, col. 7:55 to col. 8:10, col. 9:35-63, col. 26:18-62, and col. 29:28-45. 
However, Jarvis does not explicitly disclose a transceiver for transmitting and receiving instructions to and from the server.
Payson discloses an AGV 704 in a similar environment that includes a transceiver 756 for transmitting and receiving information to/from a server 732, and a processor 752 to interpret instructions from the server (Fig. 7B, col. 22:3-55).

Re claim 13, the transceiver of Jarvis as modified in the manner above would obviously be configured to receive an instruction to transport an inventory item and the processors would obviously be configured to interpret the instruction to obtain a position of the inventory item.
Re claim 14, the position of the item would obviously include data indicating the location of the item relative to the AGV, such as x and y coordinates, the orientation of the AGV and a height.
Re claims 15-17, Jarvis further discloses a navigation unit to detect obstacles and determine a moving path for the AGV based on the position of the inventory item, wherein the navigation unit is configured to read navigation signs posted inside the warehouse for navigation purpose, and wherein the navigation signs include barcodes, two-dimensional barcodes, and other identification codes (col. 3:27-32, col. 13:38-55, col. 29:16-27).
Re claim 18, it would have been an obvious design expediency to have configured the AGV such that, when the AGV was navigating toward the position of the inventory item, the processors commanded the material handling device to move to “a height”, as broadly claimed, before the AGV reached the position of the inventory item, 
Re claims 19 and 20, the material handling device may couple to (i.e., clamp) an inventory item and the tray may slide underneath the item (col. 14:27-50; col. 15:21-31).
Re claim 21 (as best understood in light of the 112 rejection set forth above in par. 7), the provision of a shift detection device in the apparatus of Jarvis has previously been addressed in reference to claim 1 above.
Re claim 22, as indicated above with respect to claim 1, Jarvis discloses an optical scanner such as at least a barcode reader. 
Claim 24 is treated in the same manner as claims 1 and 12 above.
Re claim 25, as noted above with respect to claims 3 and 4, the lifting device of Jarvis is configured to move the material handling device vertically and to stop at each level of the multi-level frame or a height.
Re claim 27, as noted above with respect to claim 13, the transceiver of Jarvis as modified would obviously be configured to receive an instruction of transporting an inventory item and the one or more processors would obviously be configured to obtain the position of the inventory item from the received instruction.
Claim 28 is treated in the same manner as claim 21 above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Hara et al, JP ‘313 and Payson et al, as applied to claim 24 above, and further in view of Hollenbach (US 3,727,778, previously cited).

Hollenbach shows a substantially similar vehicle (except it is operator-controlled rather than automated) operating in the same environment, wherein the vehicle is configured to fetch a requested first inventory item from a back row of a shelf if there is no inventory item in a front row of the shelf, wherein if a second inventory item is in the front row, the vehicle is configured to fetch the second inventory item and place the second inventory item in a first empty compartment 51-56 of a rack tower 50 of the vehicle, fetch the first inventory item and place the first inventory item in a second  empty compartment of the rack tower, and return the second inventory item to the shelf (Fig. 2 and col. 5:1-59).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Jarvis by configuring the AGV such that, upon receiving an indication that a first inventory item was in a back row of a shelf, the AGV operated to fetch the first inventory item from the back row of the shelf if there was no inventory item in a front row of the shelf, and wherein if a second inventory item was in the front row, the AGV operated to fetch the second inventory item and place the 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner notes that applicant’s arguments are directed only to the Jarvis reference as used in the 102 rejection, and do not address Jarvis (or any of the other references) as used in the 103 rejections. To whatever extent applicant’s arguments may apply to the new grounds of rejection, i.e., that Jarvis does not disclose a single embodiment that discloses a tray and a lateral device configured for a rotational movement, this is not persuasive. Jarvis, as previously indicated, clearly discloses that the carrying surface (tray) 396 may be rotated. See, e.g., col. 28:3-6. The forks 720 are disclosed as an example of a particular carrying surface, but they are not the only type of carrying surface that can be rotated. Furthermore, the broad term “tray” per se does not define over the forks (or a single fork) 720 anyway.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652


8/04/21